 


109 HR 3318 IH: Railroad Antitrust and Competition Enhancement Act of 2005
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3318 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Green of Wisconsin (for himself and Mr. Pomeroy) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Clayton Act to restore the application of the antitrust laws to rail carriers; and for other purposes. 
 
 
1.Short titleThis Act may be cited as Railroad Antitrust and Competition Enhancement Act of 2005. 
2.Amendment to the Clayton ActThe Clayton Act (15 U.S.C. 21(a)) is amended— 
(1)in section 11(a) by inserting (excluding part A) after subtitle IV, and 
(2)in the proviso to the 1st sentence of section 16 by inserting (excluding a railroad) after common carrier.  
3.Related Amendments 
(a)Regional rail reorganization act of 1973Section 601 of the Regional Rail Reorganization Act of 1973 (45 U.S.C. 791) is amended by striking subsection (a). 
(b)Title 49 of the united states codeTitle 49 of the United States Code is amended— 
(1)in section 333(d)— 
(A) by striking paragraph (2), and 
(B)by striking (1),  
(2)in section 10706 in the 3d sentence— 
(A)in the heading by striking : exemption from antitrust laws,   
(B)in subsection (a)(5)(A) by striking and the antitrust laws set forth in paragraph (2) of this subsection do not apply to parties and other persons with respect to making or carrying out the agreement and inserting except that the antitrust laws set forth in paragraph (2) of this subsection shall apply to parties and other persons with respect to making or carrying out the agreement, and  
(C)by striking subsections (d) and (e), 
(3)in section 11321(a) in the 3d sentence— 
(A)by striking from the antitrust laws and, and 
(B)by inserting (excluding the antitrust laws) after other law, and 
(4)in section 14302(f) in the 2d sentence— 
(A)by striking from the antitrust laws and, and 
(B)by inserting (excluding the antitrust laws) after other law. 
 
